Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 27 May 2022. Claims 1, 4-5, 11, 14-16, and 19-20 were amended. Claims 2-3, 6-10, 12-13, and 17-18 were cancelled. Claims 1, 4-5, 11, 14-16, and 19-23 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 11, 14-16, and 19-23 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 4-5, 11, 14-16, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
obtaining social security medical treatment data; 
processing sensitive information in the social security medical treatment data by using a sensitive information processing rule; 
establishing a relationship network of multiple nodes according to processed social security medical treatment data, wherein the multiple nodes comprise hospital nodes, doctor nodes, patients, area nodes, disease nodes and drug item nodes, relationships among different nodes are different;
analyzing data of group medical treatment behaviors of each node in the relationship network, to extract data of multiple-dimensional group medical treatment characteristics corresponding to each node; 
calculating a similarity of the multi-dimensional group medical treatment characteristics of each node of the same attribute, according to the extracted data of the multi-dimensional group medical treatment characteristics corresponding to each node; and 
calculate a fraud rate of each node according to a preset fraud detection formula.
Therefore, the claim as a whole is directed to “healthcare fraud detection”, which is an abstract idea because it is a method of organizing human activity. “Healthcare fraud detection” is considered to be a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
a database;
inputting a calculated similarity of each node into a preset classification model, to calculate a fraud rate of each node according to a preset fraud detection formula in the preset classification model.
The additional elements of a database and a preset classification module merely amount recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This does not amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.

Dependent claims 4-5 further recite additional elements that merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 2-5 are ineligible.
Claims 11, 14-16, and 19-23 are parallel in nature to claims 1 and 4-5. Accordingly claims 11, 14-16, and 19-23 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 11, 14-16, and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adjaoute (U.S. 2015/0081324), hereinafter “Adjaoute”.

Regarding claim 1, Adjaoute discloses a social security fraud behaviors identification method, comprising:
obtaining social security medical treatment data from a database (See Adjaoute [0057] the system can collect healthcare claim data into a database.); 
processing sensitive information in the social security medical treatment data by using a sensitive information processing rule (See Adjaoute [0191] the system can consider protected identifying information (PII), which is considered “sensitive. If this information is missing, the claim cannot be submitted. Therefore, by checking for the presence of all the PII, the system is processing the sensitive information according to a rule.); 
establishing a relationship network of multiple nodes according to processed social security medical treatment data (See Adjaoute [0057]-[0059] the data is collected into a relational database that uses smart agents that which “can have relationships to other smart agents.” These relationships are understood to be “multiple nodes” according to the claim data.), wherein the multiple nodes comprise hospital nodes, doctor nodes, patients, area nodes, disease nodes and drug item nodes (See Adjaoute [0059] the relationship can be based on healthcare provider employers (i.e. hospital nodes), healthcare providers (i.e. doctor nodes), patient referrals  (i.e. patients), and locality (i.e. areas nodes). [0146]-[0147] the smart agents can sort the data by disease (i.e. disease nodes). [0191] the smart agents can detect fraud based on prescription drug information (i.e. drug item nodes). See also [0116].), relationships among different nodes are different (See Adjaoute [0059].);
analyzing data of group medical treatment behaviors of each node in the relationship network, to extract data of multiple-dimensional group medical treatment characteristics corresponding to each node (See Adjaoute Fig. 2, [0044], [0047]-[0051], and [0059].); 
calculating a similarity of the multi-dimensional group medical treatment characteristics of each node of the same attribute, according to the extracted data of the multi-dimensional group medical treatment characteristics corresponding to each node (See Adjaoute [0108]-[0110].); and 
inputting a calculated similarity of each node into a preset classification model, to calculate a fraud rate of each node according to a preset fraud detection formula in the preset classification model (See Adjaoute Fig. 2, [0047] and [0061].).

Regarding claim 4, Adjaoute discloses the method of claim 1 as discussed above. Adjaoute further discloses a method, wherein after the step of calculating the fraud rate of each node according to the preset fraud detection formula in the preset classification model, the social security fraud behaviors identification method further comprises:
verifying the fraud rate of each node to add a verification conclusion to the fraud rate of each node; re-inputting the fraud rate with the verification conclusion into the preset classification model for training the preset classification model (See Adjaoute [0117]-[0118].).

Regarding claim 5, Adjaoute discloses the method of claim 1 as discussed above. Adjaoute further discloses a method, wherein before the step of analyzing the data if the group medical treatment behaviors of each node in the relationship network, to extract the data of the multiple-dimensional group medical treatment characteristics corresponding to each node, the social security fraud behaviors identification method further comprises:
determining an external factor characteristic to be supplemented in the relationship network, and obtaining the external factor characteristic from an Internet (See Adjaoute [0045].); 
generating a new node based on the external factor characteristics obtained; and adding the new node into the relationship network, to update the relationship network (See Adjaoute [0057]-[0059], and [0116].).

Regarding claim 11, Adjaoute discloses the method of claim 1. Claim 11 recites a social security fraud behaviors identification apparatus that performs the method of claim 1. Therefore, claim 11 is rejected based on the same analysis of the rejection of claim 1.

Regarding claim 14, Adjaoute discloses the apparatus of claim 11 as discussed above. Adjaoute further discloses an apparatus, wherein after the step of calculating fraud rate of each node according to a preset fraud detection formula in the classification model, the processor is also configured to execute the social security fraud behaviors identification program to perform the following steps:
verifying the fraud rate of each node to add the verification conclusion to the fraud rate of each node; re-inputting the fraud rate with the verification conclusion into the preset classification model for training the preset classification model (See Adjaoute [0117]-[0118].).

Regarding claim 15, Adjaoute discloses the apparatus of claim 11 as discussed above. Adjaoute further discloses an apparatus, wherein before the step of analyzing data of group medical treatment behaviors of each node in the relationship network, to extract data of multiple-dimensional group medical treatment characteristics corresponding to each node, the processor is also configured to execute the social security fraud behaviors identification program to perform the following steps:
determining an external factor characteristic to be supplemented in the relationship network, and obtaining the external factor characteristic from an Internet (See Adjaoute [0045].); 
generating a new node based on the external factor characteristics obtained; and adding the new node into the relationship network, to update the relationship network (See Adjaoute [0057]-[0059], and [0116].).

Regarding claim 16, Adjaoute discloses the method of claim 1. Claim 16 recites a non-transitory computer-readable storage medium, the computer-readable storage medium storing a social security fraud behaviors identification program, the social security fraud behaviors identification program when being executed by a processor performing the method of claim 1. Therefore, claim 16 is rejected based on the same analysis of the rejection of claim 1.

Regarding claim 19, Adjaoute discloses the non-transitory storage medium of claim 18 as discussed above. Adjaoute further discloses a storage medium, wherein after the step of calculating fraud rate of each node according to the preset fraud detection formula in the classification model, the social security fraud behaviors identification program when being executed by a processor also performing the following steps:
verifying the fraud rate of each node to add the verification conclusion to the fraud rate of each node; re-inputting the fraud rate with the verification conclusion into the preset classification model for training the preset classification model (See Adjaoute [0117]-[0118].).

Regarding claim 20, Adjaoute discloses the non-nontransitory storage medium of claim 16 as discussed above. Adjaoute further discloses a storage medium, wherein before the step of the analyzing data of the group medical treatment behaviors of each node in the relationship network, to extract the data of the multiple-dimensional group medical treatment characteristics corresponding to each node, the social security fraud behaviors identification program when being executed by a processor also performing the following steps:
determining an external factor characteristic to be supplemented in the relationship network, and obtaining the external factor characteristic from an Internet (See Adjaoute [0045].); 
generating a new node based on the external factor characteristics obtained; and adding the new node into the relationship network, to update the relationship network (See Adjaoute [0057]-[0059], and [0116].).

Regarding claim 21, Adjaoute discloses the method of claim 1. Claim 21 recites a social security fraud behaviors identification device that performs a method substantially similar to the method of claim 1. Therefore, claim 21 is rejected based on the same analysis of the rejection of claim 1.

Regarding claim 22, Adjaoute discloses the device of claim 21 as discussed above. Adjaoute further discloses a device, comprises:
 a verifying module, configured to verify the fraud rate of each node and add a verification conclusion to the fraud rate of each node; a training module, configured to re-input the fraud rate with the verification conclusion into the preset classification model for training the preset classification model (See Adjaoute [0117]-[0118].).

Regarding claim 23, Adjaoute discloses the device of claim 21 as discussed above. Adjaoute further discloses a device, comprises:
 a determining and obtaining module, configured to determine an external factor characteristic to be supplemented in the relationship network, and obtaining the external factor characteristic from an Internet (See Adjaoute [0045].); 
a generating module, configured to generate a new node based on the external factor characteristics obtained; and an updating module, configured to add the new node into the relationship network, to update the relationship network (See Adjaoute [0057]-[0059], and [0116].).



Response to Arguments
Applicant's arguments filed 27 May 2022, with respect to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the claims are not directed towards an abstract idea under Step 2A Prong One because it provides an improvement to prior art systems (see Applicant Remarks page 9). This is not persuasive because checking for an improvement to the technology is not appropriate under Step 2A Prong One, but a consideration for the additional elements discussed under Step 2A Prong Two and  Step 2B. Under those steps, there is no improvement recited. The claims only recite the use of generic computer components and functions which amount to reciting the abstract idea and as well as instructions to use a computer to perform the abstract idea (see MPEP 2106.05(f)). For this reason, the additional elements do not integrate the abstract idea into a practical application under Step 2A Prong Two, nor do the additional elements amount to significantly more than abstract idea under Step 2B.

Applicant's arguments filed May 2022, with respect to the 35 U.S.C. 103 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that paragraphs [0044]-[0059] and claim 1 of Adjaoute do not disclose the elements of Applicant’s claims. Applicant is reminded that the claims of a prior art reference do not always include everything that the specification of that reference discloses. Further, Applicant fails to address the other paragraphs cited for disclosing elements of the present claims. Adjaoute discloses a system that uses a relational database that includes relationships between providers, patients, hospitals, and others to classify claims data for detecting healthcare claim fraud.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Natarajan (U.S. 2016/0267224) and Shikhare (U.S. 2016/0379309) disclose systems for detecting healthcare fraud using automation and machine learning.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619